 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MERYL POMPONIO,                                   Case No. 2:19-cv-01309-KJM-KJN
11                       Plaintiffs,
12           v.                                         ORDER
13    TEK KOROTANIA, et al.,
14                       Defendants.
15
                    The court construes the letter filed by defendant Tek Korotania, ECF No. 7, who
16
     appears to be proceeding pro se, as his answer to plaintiff’s complaint.
17
                    IT IS SO ORDERED.
18
     DATED: September 23, 2019.
19

20

21                                                   UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28
                                                       1
